PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/929,705
Filing Date: 15 Jul 2020
Appellant(s): Omnicell, Inc.



__________________
Torrey D. Spink
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/6/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/6/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the Appeal Brief, Appellant argues:
1) Appellant respectfully disagrees that the cited passages of Stephens teach or suggest a plurality of station groups that are organized based on dispensing activity associated with each of the dispensing stations such that each station group comprises dispensing stations having similar types of dispensing activity as presently claimed. Specifically, paragraph [0061] of Stephens merely discloses that a single server may be coupled with multiple dispensing machines. The cited passage fails to make any disclosure that the networked dispensing machines are organized into station groups having similar types of dispensing activity as required by claim 1. In fact, paragraph [0061] of Stephens fails to disclose anything related to types of dispensing activities of its dispensing machines. 
Paragraph [0068] of the reference also fails to disclose such features. In particular, the cited passage merely discloses that a single auxiliary database may be used to store data associated with a group of dispensing machines. The passage fails to disclose anything about the dispensing activity of the dispensing machines, and therefore fails to teach groups of dispensing machines that are organized based on dispensing activity associated with each of the dispensing stations such that each station group comprises dispensing stations having similar types of dispensing activity as presently claimed. Reiner fails to cure these deficiencies.
2) Additionally, as the combination of references fails to disclose grouping dispensing stations based on similar types of dispensing activity, the references also fail to teach or suggest the calculation of statistical outliers that represent dispensing activity that is outside of a normal range of activity relative to dispensing stations within a particular one of the at least one selected station groups (i.e., relative to a normal range of activity relative to a group of dispensing stations having similar dispensing activity).

With respect to argument 1, the Examiner respectfully disagrees. Stephens discloses the operative portion of the long term care facility 94 is its prescription drug dispensing system 98. A long term care facility 94 may include a plurality of automated dispensing machines 100, each under the control of a respective kiosk 102 or a PRN dispensing eMAR 106--a laptop PC or handheld computer (alternately, slave kiosk)--as shown, each of which is connected to the eMAR server 104 at a kiosk 102 via a local communications bus 112, which may be internal to the dispensing system 98 (¶ 0061).
An auxiliary database 116 may be used to store data particular to one automated dispensing machine or one group of machines among a plurality of dispensing machine groups in a health care facility, in order to realize operating efficiencies or other operational improvements to the system (¶ 0068).
As a result, and contrary to Appellant’s assertion, Stephens indeed discloses a plurality of station groups at a medical facility, each of the station groups comprising one or more dispensing stations, and the station groups are organized based on dispensing activity associated with each of the dispensing stations such that each station group comprises dispensing stations having similar types of dispensing activity (i.e., a group of prescription drug dispensing machines in a health care facility, grouped together in order to realize operating efficiencies or other operational improvements).

With respect to argument 2, the Examiner respectfully disagrees.  Feeney, Jr. et al disclose when a physical inventory count results in a deviation from the system's predicted values, there needs to be a corresponding adjustment to the virtual inventory record for the affected party. In this case, the subsystem keeps track of such deviations in an adjustments record that can be applied to all parties until a knowledgeable person can assign responsibility through a discrepancy resolution process. During the time in which a discrepancy is outstanding, each party can have their virtual inventory reduced by the net amount of outstanding deviation for the determination of the ability to dispense the product from the system, ¶ 0250 (i.e., statistical outliers represents dispensing activity relative to dispensing stations within a particular one of the at least one selected station groups).
However, Feeney, Jr. et al does not disclose calculate statistical outliers from the inventory data for the dispensing stations for at least one of the selected station groups, wherein each statistical outliers represents dispensing activity that is outside of a normal range of activity.
Reiner discloses a device can be programmed using software program 110, which stores all pharmaceuticals for a given patient, alerts the patient at each dosing interval via predetermined communication means (i.e., fax, text, email, etc.), records inventory in the database 113, 114 or inventory system 31, documents individual drug administration (by recording the amount, type, and date/time of individual pharmaceutical removal in the database 113, 114), and correlates clinical data measures (e.g., blood pressure, pulse).  In the event that a critical event was recorded (e.g., two consecutive "missed" administrations, low inventory requiring refill, abnormal recording of clinical test data, unplanned removal of multiple pharmaceuticals), an automated alert would be transmitted by the program 110 via predetermined communication means to the appropriate stakeholders (e.g., pharmacist, physician, nurse) for intervention (¶ 0158).
Statistical correlation--This category of compliance monitoring would entail the program 110 correlating individual patient compliance data with those of his/her historical records, as well as those of comparable patients (as defined by the patient clinical profile, medical agents, and healthcare providers).  In the event that a statistical outlier was identified by the program 110, automated alerts would be sent using predetermined communication means, for further analysis by independent parties (e.g., hospital compliance officer, independent pharmacologist, and statistician).  The reliability and intrinsic value of this compliance tool would be directly related to the accuracy, size, and standardization of data within the collective databases 113, 114 (¶ 0159).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623
September 2, 2022


Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623      

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                          



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.